Kruse, J.,
(concurring):
I concur in reversing this judgment upon the first ground. As regards the other question discussed in'the opinion my view is, that the record does not disclose that the action in the County Court was not terminated by a voluntary discontinuance, it not appearing that the plaintiff discontinued the action upon any tenable objection made by the defendant to the jurisdiction of the court. Neither the grounds of . the objection nor the manner in which'the objection was raised is made to appear. It is not stated that the plaintiff was compelled to discontinue the action because the County Court did not have jurisdiction or even that she discontinued the action upon that ground. .
Judgment and order reversed and new trial ordered, with costs to the appellant to abide event, upon questions of law only,, the facts having been examined and no error found therein.